ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                           People v. Gaytan, 2013 IL App (4th) 120217




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    JOSE GAYTAN, Defendant-Appellant.



District & No.             Fourth District
                           Docket No. 4-12-0217


Rule 23 Order filed        May 21, 2013
Rule 23 Order
withdrawn                  June 11, 2013
Opinion filed              May 21, 2013


Held                       In a prosecution for unlawful possession of cannabis with intent to deliver
(Note: This syllabus       and unlawful possession of cannabis arising from a traffic stop for having
constitutes no part of     a license plate obstructed by a trailer hitch, the trial court erred in denying
the opinion of the court   defendant’s motion to suppress, since section 3-413(b) of the Illinois
but has been prepared      Vehicle Code prohibits obstructing materials attached to the plate itself,
by the Reporter of         not objects such as the trailer hitch here, which was not connected to the
Decisions for the          plate and only partially obstructed the plate; therefore, section 3-413(b)
convenience of the         did not provide a basis for stopping defendant.
reader.)


Decision Under             Appeal from the Circuit Court of McLean County, No. 10-CF-864; the
Review                     Hon. Robert L. Freitag, Judge, presiding.



Judgment                   Reversed.
Counsel on                  Michael J. Pelletier, Karen Munoz, and Colleen Morgan, all of State
Appeal                      Appellate Defender’s Office, of Springfield, for appellant.

                            Ronald C. Dozier, State’s Attorney, of Bloomington (Patrick Delfino,
                            Robert J. Biderman, and Thomas R. Dodegge, all of State’s Attorneys
                            Appellate Prosecutor’s Office, of counsel), for the People.


Panel                       JUSTICE KNECHT delivered the judgment of the court, with opinion.
                            Justices Pope and Holder White concurred in the judgment and opinion.




                                              OPINION

¶1          In September 2010, a McLean County grand jury indicted defendant, Jose Gaytan, for
        unlawful possession of cannabis with intent to deliver (720 ILCS 550/5(d) (West 2010)) and
        unlawful possession of cannabis (720 ILCS 550/4(d) (West 2010)). Defendant filed a motion
        to suppress evidence, arguing the police officers did not have articulable suspicion a crime
        had been committed or was being committed when they stopped defendant for an obstructed
        license plate. In October 2011, the trial court held a stipulated bench trial and found
        defendant guilty. The court sentenced defendant to 30 months’ probation, including a
        condition that he serve 120 days in the county jail.
¶2          On appeal, defendant argues the trial court improperly denied the motion to suppress
        evidence. Defendant asserts section 3-413(b) of the Illinois Vehicle Code (Vehicle Code)
        (625 ILCS 5/3-413(b) (West 2010)) only prohibits materials physically attached to the
        registration plate itself and not obstructions, such as a trailer hitch, not attached to the
        registration plate. We agree and reverse.

¶3                                        I. BACKGROUND
¶4          In September 2010, a McLean County grand jury indicted defendant for unlawful
        possession of cannabis with intent to deliver (720 ILCS 550/5(d) (West 2010)) and unlawful
        possession of cannabis (720 ILCS 550/4(d) (West 2010)). These charges resulted from a
        traffic stop and a search of the vehicle in which defendant was a passenger.
¶5          In November 2010, defendant filed a motion “to quash arrest and suppress evidence”
        arguing the traffic stop resulting in his arrest was improper. (We note the proper title for such
        a motion is “motion to suppress evidence.” See People v. Hansen, 2012 IL App (4th)
110603, ¶¶ 61-63, 968 N.E.2d 164.) In January 2011, the trial court held a hearing on the
        motion. Officers Karl Ladtkow and Dan Crowley of the Chenoa police department were
        running stationary radar detection on Interstate 55. Ladtkow’s attention was drawn to a

                                                  -2-
       purple Lincoln Mark V because of “the color of the vehicle and the big tires on the vehicle.”
       As the vehicle passed, Ladtkow observed “the vehicle had a trailer hitch on the back and
       there was a ball on the back that obscured the license plate” and the trailer hitch “was
       covering up the bottom of the plate.” Ladtkow testified the hitch was covering some of the
       numbers on the plate and the plate was obstructed when he was following behind the vehicle.
       On cross-examination, Ladtkow explained he was not able to see all of the numbers on the
       plate “unless I got right up on to the bumper of the vehicle and be able to look over that and
       see, you know, what number that was.” Ladtkow admitted once he stopped the vehicle and
       walked up to it, he was able to clearly see the license plate despite the trailer hitch.
¶6          Defendant submitted into evidence a photograph of the Lincoln taken from an angle
       directly behind the vehicle and from a height approximately above the rear bumper. The trial
       court observed “the ball hitch in the photograph is not obstructing any of the numbers” but
       “the photo is also obviously taken by someone who is standing right at the rear of the vehicle,
       and certainly the officer testified that he was further back and that the angle, therefore, was
       different and the ball was obstructing one of the numbers.” The court denied defendant’s
       motion to suppress because the hitch obstructed the license plate.
¶7          In April 2011, defendant filed a motion to reopen evidence to permit introduction of a
       video recording of the traffic stop. By written order, the trial court granted defendant’s
       motion to reopen evidence and permitted introduction of the video recording.
¶8          In July 2011, the trial court held a hearing on defendant’s motion to reconsider.
       Defendant argued the statute “impl[ies] a cover, something attached to the plate.” A tow
       hitch “is something that’s not on the plate. It’s in front of it as you’re going down the road,”
       but if the plate is covered by that particular angle, “all you had to do is just move over a little
       bit to the left or the right and the letter is clearly discernible.” In making its ruling, the trial
       court explained the videotape “really doesn’t clear up for me one way or the other whether
       this thing blocked part of the letters or not. It does appear that maybe it blocks a little piece
       of one of them on the video, but I can’t tell if it really does or it’s just grainy from the video
       itself.” The court denied the motion to reconsider.
¶9          In October 2011, the trial court held a stipulated bench trial and found defendant guilty
       of unlawful possession of cannabis with intent to deliver. The court sentenced defendant as
       stated.
¶ 10        This appeal followed.

¶ 11                                        II. ANALYSIS
¶ 12       Defendant argues the trial court improperly denied the motion to suppress evidence.
       Defendant asserts (1) based on its statutory language and the doctrine of ejusdem generis,
       section 3-413(b) of the Vehicle Code (625 ILCS 5/3-413(b) (West 2010)) only “prohibits
       materials which physically obscure the registration plate itself and is not so expansive as to
       include legal use of trailer hitches and other similar vehicle accessories”; (2) the statute does
       not extend the requirement that the registration plate be “clearly visible” to momentary
       obstructions, such as properly installed trailer hitches; and (3) the police officers had no
       reason to believe a crime had been committed “by having a standard-issue trailer hitch which

                                                   -3-
       made it difficult to view the registration plate from certain positions.” Defendant asserts no
       Illinois case has directly construed the statutory language of section 3-314(b) and cites
       several out-of-state cases in support of his argument.
¶ 13        The State concedes the issue presented in this case is not controlled by Illinois precedent
       and argues (1) section 3-413(b)’s use of the terms “clearly visible” and “clearly legible”
       require “that a registration plate must not be obstructed and must be fully readable,” and (2)
       “a registration plate that is fastened in a place that results in it being partially obscured by a
       trailer hitch” violates section 3-413(b), because the plate is not “clearly visible.” The State
       cites People v. White, 113 Cal. Rptr. 2d 584 (Cal. Ct. App. 2001), and Parks v. State, 2011
WY 19, 247 P.3d 857 (Wyo. 2011), for the proposition “a majority of jurisdictions that have
       considered this issue have concluded that a trailer ball so positioned so as to partially obstruct
       a license plate constitutes a traffic violation.”

¶ 14                                   A. Standard of Review
¶ 15       In reviewing a trial court’s ruling on a motion to suppress evidence, this court applies a
       two-part standard of review: we will reverse factual findings only if they are against the
       manifest weight of the evidence; however, de novo review applies to the trial court’s ultimate
       ruling of whether reasonable suspicion or probable cause exists and whether suppression is
       warranted. People v. Grant, 2013 IL 112734, ¶ 12, 983 N.E.2d 1009; People v. Mott, 389 Ill.
       App. 3d 539, 542, 906 N.E.2d 159, 163 (2009).

¶ 16                             B. Fourth Amendment Traffic Stops
¶ 17       Generally, under the fourth amendment to the United States Constitution (U.S. Const.,
       amend. IV), a police officer may lawfully stop a person when the officer has reasonable,
       articulable suspicion that the person has committed, or is about to commit, a crime. Terry v.
       Ohio, 392 U.S. 1, 21-22 (1968). See also 725 ILCS 5/107-14 (West 2010) (statutory
       codification of Terry standard).
¶ 18       “Vehicle stops are subject to the fourth amendment’s reasonableness requirement.”
       People v. Hackett, 2012 IL 111781, ¶ 20, 971 N.E.2d 1058. An investigatory stop must be
       justified at its inception. People v. Close, 238 Ill. 2d 497, 505, 939 N.E.2d 463, 467 (2010).
       “A police officer may conduct a brief, investigatory stop of a person where the officer can
       point to specific and articulable facts which, taken together with rational inferences from
       those facts, reasonably warrant the intrusion.” Hackett, 2012 IL 111781, ¶ 20, 971 N.E.2d
1058. A police officer may stop a vehicle where he or she has reasonable suspicion to believe
       the driver is violating the Vehicle Code. Mott, 389 Ill. App. 3d at 544, 906 N.E.2d at 164. “In
       judging the police officer’s conduct, we apply an objective standard: ‘would the facts
       available to the officer at the moment of the seizure *** “warrant a man of reasonable
       caution in the belief” that the action taken was appropriate?’ ” Close, 238 Ill. 2d at 505, 939
       N.E.2d at 467 (quoting Terry, 392 U.S. at 21-22). A police officer conducting a traffic stop
       need not always be correct but must be reasonable, and an officer’s objectively reasonable
       mistake of fact rarely violates the fourth amendment. People v. Cole, 369 Ill. App. 3d 960,
       967-68, 874 N.E.2d 81, 88 (2007). “However, a police officer who mistakenly believes a

                                                  -4-
       violation occurred when the acts in question are not prohibited by law is not acting
       reasonably.” Cole, 369 Ill. App. 3d at 968, 874 N.E.2d at 88. See also Mott, 389 Ill. App. 3d
       at 543, 906 N.E.2d at 164 (“Where a traffic stop is based upon a mistake of law, it is
       unconstitutional.”).

¶ 19                           C. Section 3-413 of the Vehicle Code
¶ 20       Section 3-413(a) of the Vehicle Code provides registration plates for an automobile must
       be attached to the vehicle, “one in the front and one in the rear.” 625 ILCS 5/3-413(a) (West
       2010). Section 3-413(b) provides:
           “Every registration plate shall at all times be securely fastened in a horizontal position
           to the vehicle for which it is issued so as to prevent the plate from swinging and at a
           height of not less than 5 inches from the ground, measuring from the bottom of such
           plate, in a place and position to be clearly visible and shall be maintained in a condition
           to be clearly legible, free from any materials that would obstruct the visibility of the
           plate, including, but not limited to, glass covers and plastic covers. Registration stickers
           issued as evidence of renewed annual registration shall be attached to registration plates
           as required by the Secretary of State, and be clearly visible at all times.” (Emphasis
           added.) 625 ILCS 5/3-413(b) (West 2010).
¶ 21       We note Public Act 97-743 (Pub. Act 97-743, § 5 (eff. Jan. 1, 2013)) amended section
       3-413 and removed the language “including, but not limited to, glass covers and plastic
       covers” from section 3-413(b) and added sections 3-413(g) to (j). The new section 3-413(g)
       provides, “A person may not operate any motor vehicle that is equipped with registration
       plate covers.” Pub. Act 97-743, § 5 (eff. Jan. 1, 2013) (adding 625 ILCS 5/3-413(g)).

¶ 22                                  D. Comparative Illinois Cases
¶ 23       As defendant points out, the supreme court has not determined whether section 3-413(b)
       prohibits any object from partially covering or obstructing the registration plate or only
       prohibits covering or obstructing objects physically attached or adhered to the plate. Our
       research confirms the appellate court has not directly addressed this issue by published
       opinion. See People v. Cosby, 231 Ill. 2d 262, 286, 898 N.E.2d 603, 618 (2008) (tinted rear
       license plate cover was traffic violation supporting officer’s traffic stop); People v. Bradi,
       107 Ill. App. 3d 594, 599, 437 N.E.2d 1285, 1288 (1982) (“it is a violation to have a license
       plate so dirty that it is illegible” (emphasis in original)); Mott, 389 Ill. App. 3d at 547, 906
       N.E.2d at 166 (This court addressed the material-obstruction statute, which prohibits objects
       placed or suspended between the driver and front windshield, as applied to an air freshener
       and concluded “the mere fact defendant had an air freshener hanging from her rearview
       mirror did not give rise to reasonable suspicion of a violation of section 12-503(c) [of the
       Vehicle Code (625 ILCS 5/12-503(c) (West 2004))].”).
¶ 24       Defendant notes two appellate cases where the defendant’s license plate was obstructed
       by a trailer hitch. In People v. Miller, 242 Ill. App. 3d 423, 424, 611 N.E.2d 11, 13 (1993),
       the police officer indicated he stopped the defendant’s vehicle for three Vehicle Code
       violations, including a loud muffler, an expired license plate, and a trailer ball hitch, which

                                                 -5-
       “somewhat obstructed the numbers on the license plate.” This court noted “[e]ither violation
       could have provided ample reason” for the officer to stop the vehicle and issue a ticket.
       Miller, 242 Ill. App. 3d at 435, 611 N.E.2d at 20. However, the appellate court held the trial
       court could have concluded the officer was not credible when he testified about the expired
       license plate and obstruction and the officer made these observations after the defendant was
       impermissibly stopped for the loud muffler. Miller, 242 Ill. App. 3d at 436, 611 N.E.2d at
       20. In People v. Perez, 258 Ill. App. 3d 465, 466, 631 N.E.2d 240, 241 (1994), the Fifth
       District considered whether the trial court properly found the deputy director of the Illinois
       State Police in indirect civil contempt for failing to produce documents the three defendants
       contended were necessary to show their traffic stops were pretextual. One of the defendants
       was stopped “because two balls of a trailer hitch obscured one of the numbers of the pickup
       truck’s license plate and because the truck was observed to travel 1 1/2 feet over the white
       line on the edge of the road.” Perez, 258 Ill. App. 3d at 467, 631 N.E.2d at 242. The appellate
       court rejected the defendant’s claims and found the documents sought were “immaterial” and
       noted “[t]he alleged traffic violations in these cases, if established at the appropriate hearing,
       provide a reasonable basis for stopping a motor vehicle.” Perez, 258 Ill. App. 3d at 472, 631
       N.E.2d at 245.
¶ 25       These cases are of limited value as they were decided before the statutory amendment,
       as discussed below, that added the applicable language, and did not directly address whether
       a trailer hitch is a violation of section 3-413(b).

¶ 26                             E. The Parties’ Out-of-State Cases
¶ 27       The parties’ briefs include lengthy discussions of out-of-state cases considering whether
       a trailer hitch obstructing the defendant’s license plate violated the relevant state statute.
¶ 28       Defendant relies on a Florida case. In Harris v. State, 11 So. 3d 462 (Fla. Dist. Ct. App.
       2009), the Florida appellate court considered a Florida statute stating: “ ‘[A]ll letters,
       numerals, printing, writing, and other identification marks upon the plates *** shall be clear
       and distinct and free from defacement, mutilation, grease, and other obscuring matter, so that
       they will be plainly visible and legible at all times 100 feet from the rear or front.’ ”
       (Emphasis in original.) Harris, 11 So. 3d at 463 (quoting Fla. Stat. § 316.605(1) (2006)). The
       appellate court concluded the statutory language “ ‘other obscuring matter’ ” related to
       “material placed over the plate” and “would not include a trailer hitch that is properly
       attached to the truck’s bumper.” Harris, 11 So. 3d at 463. Using the doctrine of ejusdem
       generis, the court found the obstructions must be on the plate and “[m]atters external to the
       tag, such as trailer hitches, bicycle racks, handicap chairs, u-hauls, and the like are not
       covered by the statute.” Harris, 11 So. 3d at 463-64. We note the Florida statute in Harris
       included a requirement that “[n]othing shall be placed upon the face of a Florida plate except
       as permitted by law or by rule or regulation of a governmental agency.” Fla. Stat.
       § 316.605(1) (2006).
¶ 29       The State primarily relies on two cases from California and Wyoming. In White, the
       California appellate court found the statute imposed two obligations “that the plate be clearly
       visible when mounted on the vehicle and that it also be clearly legible.” White, 113 Cal. Rptr.


                                                  -6-
       2d at 586. The appellate court concluded “[a] license plate mounted in a place that results in
       it being partially obstructed from view by a trailer hitch ball violates [the California Vehicle
       Code] and, thus, provides a law enforcement officer with a lawful basis upon which to detain
       the vehicle and hence its driver.” White, 113 Cal. Rptr. 2d at 586. The California statute did
       not include qualifying language about the types of materials obstructing the plate or plate
       covers.
¶ 30        In Parks, 2011 WY 19, ¶ 3, 247 P.3d 857, the police officer could not read the
       defendant’s license plate because a trailer hitch ball, mounted on the defendant’s pickup
       truck’s bumper, partially obstructed the plate. The Wyoming statute required the license plate
       to be “ ‘plainly visible’ ” and “ ‘[m]aintained free from foreign materials and in a condition
       to be clearly legible.’ ” (Emphasis omitted.) Parks, 2011 WY 19, ¶ 8, 247 P.3d 857 (quoting
       Wyo. Stat. Ann. § 31-2-205(a)(iv) (LexisNexis 2009)). The Wyoming Supreme Court held
       “[t]he requirements that a license plate be ‘plainly visible’ and ‘clearly legible’ indicate that
       a license plate must not be obstructed in any manner.” Parks, 2011 WY 19, ¶ 12, 247 P.3d
857. The court noted the Florida statute in Harris was “significantly different” as the
       Wyoming statute’s “plainly visible” requirement was not connected to any class of
       “obscuring matter.” (Internal quotation marks omitted.) Parks, 2011 WY 19, ¶ 15, 247 P.3d
857.

¶ 31                       F. Defendant’s Statutory Interpretation Claim
¶ 32       The parties disagree on whether section 3-413(b) prohibits materials attached to the plate
       or encompasses materials external to the plate obstructing visibility. Defendant asserts the
       doctrine of ejusdem generis supports the conclusion the language “glass covers and plastic
       covers” limits the “materials that would obstruct the visibility” language to materials
       physically covering the registration plate, and not any object, such as a trailer hitch, that may
       come between the plate and the viewer. The State asserts the “clearly visible” requirement
       applies to the “free from any materials that would obstruct the visibility of the plate” clause,
       and a registration plate must not be obstructed by any material, including objects not
       physically connected to the registration plate.

¶ 33                             1. Statutory Interpretation in General
¶ 34       The interpretation of a statute presents a question of law that is reviewed de novo. People
       v. Chapman, 2012 IL 111896, ¶ 23, 965 N.E.2d 1119. The primary objective in construing
       a statute is to ascertain and give effect to the legislative intent, and the most reliable indicator
       of that intent is the plain and ordinary meaning of the statutory language itself. Id. Courts of
       review determine legislative intent by reading the statute as a whole and considering all
       relevant parts and not by considering words or phrases in isolation. People v. Villa, 2011 IL
110777, ¶ 35, 959 N.E.2d 634. This court will “not depart from the plain language of the
       statute by reading into it exceptions, limitations, or conditions that conflict with the
       expressed intent.” People v. Perry, 224 Ill. 2d 312, 323-24, 864 N.E.2d 196, 204 (2007).
       When the statutory language is clear and unambiguous, it should be applied without
       interpretative aids. Poris v. Lake Holiday Property Owners Ass’n, 2013 IL 113907, ¶ 47, 983

                                                   -7-
       N.E.2d 993. If the statute is ambiguous, courts turn to extrinsic aids of statutory construction,
       including rules of construction and legislative history. Id. Where a statutory term is not
       otherwise defined it is appropriate to use a dictionary to ascertain its meaning. Id. ¶ 48, 983
N.E.2d 993.
¶ 35       “The doctrine of ejusdem generis provides that when a statutory clause specifically
       describes several classes of persons or things and then includes ‘other persons or things,’ the
       word ‘other’ is interpreted as meaning ‘other such like.’ ” People v. Davis, 199 Ill. 2d 130,
       138, 766 N.E.2d 641, 645 (2002). “The interpretation is justified on the ground that, if the
       general words were given their full and ordinary meaning, the specific words would be
       superfluous as encompassed by the general terms. If the legislature had meant the general
       words to have their unrestricted sense, it would not have used the specific words.” Pooh-Bah
       Enterprises, Inc. v. County of Cook, 232 Ill. 2d 463, 492, 905 N.E.2d 781, 799 (2009).

¶ 36                           2. Plain Language of Section 3-413(b)
¶ 37       Before using rules of statutory construction, we look to the plain language of the statute.
       Section 3-413(b) of the Vehicle Code provides the “registration plate shall at all times be ***
       free from any materials that would obstruct the visibility of the plate, including, but not
       limited to, glass covers and plastic covers.” 625 ILCS 5/3-413(b) (West 2010). The Vehicle
       Code does not define the word “material” and “obstruct.” “Material” is defined as “of,
       relating to, or consisting of matter.” Webster’s Third New International Dictionary 1392
       (1976). See also People ex rel. State Board of Health v. Jones, 92 Ill. App. 447, 449 (1900)
       (defining “material” as “[r]elating to, or consisting of matter; corporeal; not spiritual;
       physical” (internal quotation marks omitted)). “Matter” is defined as “the substance of which
       a physical object is composed.” Webster’s Third New International Dictionary 1394 (1976).
       The relevant definition of “obstruct” is “to cut off from sight.” Merriam-Webster’s Collegiate
       Dictionary 801 (10th ed. 2000).
¶ 38       Obviously, a trailer hitch is a physical object capable of obstructing a viewer’s visibility.
       Read in isolation, the phrase “any materials that would obstruct the visibility of the plate”
       appears to support the State’s interpretation any physical object obstructing the visibility of
       the plate is a violation of section 3-413(b). However, the subject matter of this statute is
       registration plates and not vehicle accessories or attachments. The statute pertains to the
       requirements on a registration plate and that the “registration plate must at all times be ***
       free from” obstructing materials. An alternative definition of “free” is “clear.” Merriam-
       Webster’s Collegiate Dictionary 463 (10th ed. 2000). “From” is defined as “a function word
       to indicate a starting point of a physical movement or a starting point in measuring or
       reckoning or in a statement of limits” and is “used as a function word to indicate physical
       separation or an act or condition of removal, abstention, exclusion, release, subtraction, or
       differentiation.” Merriam-Webster’s Collegiate Dictionary 467-68 (10th ed. 2000). Read in
       totality and applying the definition of “from” to the statute, a plain reading supports
       defendant’s interpretation the registration plate must be physically separated from any
       material obstructing visibility of the plate. In other words, section 3-413(b) prohibits objects
       obstructing the registration plate’s visibility that are connected or attached to the plate itself.


                                                  -8-
¶ 39        The State’s interpretation is premised on the “clearly visible” and “clearly legible”
       language contained in the clause addressing the plate’s visibility, legibility, “place and
       position,” and “condition.” This interpretation appears to reword the statute by applying
       requirements from other clauses of the statute to the relevant clause for the conclusion any
       object partially obstructing a police officer’s visibility of the plate causes the plate to not be
       “clearly visible” and is a violation of section 3-413(b). This appears unworkable as, taken
       to its logical conclusion, it would prohibit any object such as a traffic sign, post, tree, or even
       another vehicle from obstructing a police officer’s “clear visibility” of the plate. See People
       v. Isaacson, 409 Ill. App. 3d 1079, 1082, 950 N.E.2d 1183, 1187 (2011) (“[W]e presume the
       legislature did not intend absurdity, inconvenience, or injustice.”). The second sentence of
       section 3-413(b) requires annual registration stickers attached to the registration plate must
       be “clearly visible at all times.” This “at all times” language is noticeably absent from the
       first sentence of section 3-413(b), and its absence implies the legislature does not require the
       visibility of a registration plate to be unobstructed “at all times” from all angles. See People
       v. Edwards, 2012 IL 111711, ¶ 27, 969 N.E.2d 829 (“Where language is included in one
       section of a statute but omitted in another section of the same statute, we presume the
       legislature acted intentionally and purposely in the inclusion or exclusion.”). Section 3-
       413(b) differs significantly from the California and Wyoming statutes discussed, because it
       has an additional obstruction requirement, similar to the Florida statute, and the clause
       “including, but not limited to, glass covers and plastic covers.” Section 3-413(b)’s
       obstruction requirement differs in construction from the Florida statute, which includes the
       phrase “ ‘other obscuring matter.’ ” Harris, 11 So. 3d at 463.
¶ 40        Defendant, relying on the doctrine of ejusdem generis, asserts the language “including,
       but not limited to, glass covers and plastic covers” qualifies the term “material” in the clause
       to limit the obstructing material to an object like a glass or plastic cover. Unlike the Florida
       statute, the general words in the section 3-413(b) do not follow the enumeration of particular
       classes of things, i.e., the statute does not read “free from glass covers, plastic covers, or any
       other materials that would obstruct the visibility of the plate.” We note, the legislature often
       uses the phrase “ ‘including, but not limited to’ ” to indicate the list following is illustrative
       rather than exhaustive. People v. Perry, 224 Ill. 2d 312, 330, 864 N.E.2d 196, 208 (2007).
       If “materials” is restricted to those materials attached to or affixed to the registration plate,
       as the plain language implies, then a glass or plastic cover is an illustrative example of
       impermissible materials. This interpretation comports with our review of the legislative
       history.

¶ 41                            3. Legislative History of Section 3-413
¶ 42       Public Act 95-29, § 5 (eff. June 1, 2008) made substantive changes to the statutory
       language in section 3-413(b) (625 ILCS 5/3-413(b) (West 2006)). It removed language
       stating “Clear plastic covers are permissible as long as they remain clear and do not obstruct
       the visibility of the plates.” Compare 625 ILCS 5/3-413(b) (West 2006), with 625 ILCS 5/3-
       413(b) (West 2008). In the Senate, Senator Munoz testified this change was to make it
       “abundantly clear that clear license plate covers are illegal.” 95th Ill. Gen. Assem., Senate
       Proceedings, Mar. 30, 2007, at 155 (statements of Senator Munoz). In the House,

                                                  -9-
       Representative Hoffman testified this change was in response to license plate covers
       distorting the image and obstructing the visibility of license plates to evade photo radar and
       red light cameras. 95th Ill. Gen. Assem., House Proceedings, June 7, 2007, at 16 (statements
       of Representative Hoffman). Public Act 95-331, § 1005 (eff. Aug. 21, 2007) made technical
       changes to section 3-413.
¶ 43       Public Act 89-375, § 3 (eff. Aug. 18, 1995) added the statutory language “in a condition
       to be clearly legible” and replaced the language “foreign materials, including tinted glass or
       tinted plastic covers, and in a condition to be clearly legible” with “any materials that would
       obstruct the visibility of the plate, including, but not limited to, glass covers and tinted plastic
       covers” to section 3-413(b). Compare 625 ILCS 5/3-413(b) (West 1994), with 625 ILCS 5/3-
       413(b) (West 1996). In the House, Representative Biggert explained this change addressed
       registration plate covers and would permit clear plastic covers, so long as they are visible.
       89th Ill. Gen. Assem., House Proceedings, May 25, 1995, at 144 (statements of
       Representative Biggert). Representative Dart asked whether this language would affect
       individuals whose registration plates have deteriorated. 89th Ill. Gen. Assem., House
       Proceedings, May 25, 1995, at 146 (statements of Representative Dart). Representative
       Biggert explained, “Well, the legislation does state that they shall be maintained in a
       condition to be clearly legible and then with a comma, ‘free from any materials that would
       obstruct the visibility of the plate.’ ” 89th Ill. Gen. Assem., House Proceedings, May 25,
       1995, at 146 (statements of Representative Biggert). Representative Dart responded, “Well,
       Representative, yeah that comma is very important because it sort of ends it there. It says that
       these license plates should be in a place in position to be clearly visible and shall be
       maintained, and this is your new language, ‘shall be maintained in a condition to be clearly
       legible, free from materials that will obstruct visibility of the plate,’ another comma and so
       on and so forth. Does this mean that individuals now, because of this, are going to be
       required to wash their license plates? Are they going to be required to repaint them
       themselves?” 89th Ill. Gen. Assem., House Proceedings, May 25, 1995, at 146 (statements
       of Representative Dart). Representative Biggert explained, “It’s the intent of this legislation
       to deal with the covers and the fact that by putting on covers, that you are not changing the
       visibility of the plates.” 89th Ill. Gen. Assem., House Proceedings, May 25, 1995, at 146-47
       (statements of Representative Biggert).
¶ 44       The legislative history shows Public Act 89-375, § 3 (eff. Aug. 18, 1995), which added
       the relevant statutory language, legalized clear license plate covers not obstructing visibility
       of the license plate. See 625 ILCS 5/3-413(b) (West 1996). Then, Public Act 95-29, § 5 (eff.
       Jun. 1, 2008), prohibited clear license plate covers. See 625 ILCS 5/3-413(b) (West 2008).
       As plate covers were being used to evade detection by photo radar and red light cameras, the
       legislature decided to prohibit their use. See 95th Ill. Gen. Assem., House Proceedings, June
       7, 2007, at 16 (statements of Representative Hoffman). The legislative history shows the
       legislature sought to restrict the use of materials such as license plate covers used to obstruct
       or distort the visibility of the registration plate and not merely any object coming between
       the viewer and the plate. The statutory language and history supports defendant’s
       interpretation of section 3-413(b) and the conclusion the legislature sought to prohibit
       obstructing materials attached to the plate itself–such as covers–and not objects partially

                                                  -10-
       obstructing the plate’s visibility that are not connected to the registration plate. A trailer ball
       hitch, such as the one in this case, differs from a license plate cover in three ways: it has a
       legitimate purpose independent from the license plate (i.e., to be used for towing), it is not
       affixed or connected to the plate itself, and it only partially obstructs the plate from certain
       angles.
¶ 45        We conclude section 3-413 does not provide a basis for justifying defendant’s traffic stop
       at its inception. We express no opinion whether a trailer ball hitch obstructing visibility of
       the registration sticker would be a violation of section 3-413(b).

¶ 46                                   III. CONCLUSION
¶ 47       For the reasons stated, we reverse the trial court’s judgment.

¶ 48       Reversed.




                                                 -11-